Name: 2006/805/EC: Commission Decision of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States (notified under document number C(2006) 5538) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  international trade;  agricultural activity;  health
 Date Published: 2006-11-25; 2007-06-05

 25.11.2006 EN Official Journal of the European Union L 329/67 COMMISSION DECISION of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States (notified under document number C(2006) 5538) (Text with EEA relevance) (2006/805/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (2), and in particular Article 9(4) thereof, Whereas: (1) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3) introduces minimum Community measures for the control of that disease. It lays down the measures to be taken in the event of an outbreak of classical swine fever. Those measures include plans by Member States for the eradication of classical swine fever from a feral pig population and emergency vaccination of feral pigs under certain conditions. (2) Commission Decision 2003/526/EC of 18 July 2003 concerning protection measures relating to classical swine fever in certain Member States (4) was adopted in response to outbreaks of classical swine fever in those Member States. That Decision establishes disease control measures concerning classical swine fever in areas of those Member States where that disease is present in feral pigs in order to prevent the spread of the disease to other areas of the Community. (3) Those Member States should take appropriate measures to prevent the spread of classical swine fever. Therefore, they submitted to the Commission eradication plans and emergency vaccination plans against that disease with the measures necessary to eradicate the disease in the areas defined in their plans as infected and with the necessary measures to be applied on the pig holdings in those areas. (4) Given the epidemiological situation in certain areas of Germany, France and Slovakia, it is appropriate that the disease control measures concerning restrictions on the dispatch of live pigs, porcine semen and ova and embryos of swine, as provided for in Decision 2003/526/EC for those Member States, should also be laid down in the present Decision. (5) In addition, classical swine fever has been found in Bulgaria in the feral pig population and in pigs in holdings and it is still suspected to be endemic in those populations. Accordingly, taking into account the Accession of Bulgaria provision should be made with regard to classical swine fever as from the date of Accession. (6) Bulgaria has taken appropriate measures to control that disease in accordance with the measures provided for in Directive 2001/89/EC and has submitted a plan for the eradication of classical swine fever in feral pigs and a plan for the emergency vaccination of feral pigs in the whole territory of Bulgaria for approval by the Commission. (7) Following the epidemiological situation of the disease in Bulgaria, it is appropriate to provide for disease control measures concerning the whole territory of that country in this Decision. (8) In addition, it is appropriate in order to prevent the spread of classical swine fever to other areas of the Community, to provide in this Decision for a prohibition on the dispatch of fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs from Bulgaria. Such pigmeat and pigmeat products and preparations should be marked with special marks which cannot be confused with the health marks for pigmeat provided for in Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (5) and the identification mark provided for in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6). However, it is appropriate that such pigmeat preparations and meat products consisting of, or containing meat of pigs may be dispatched to other Member States if they are treated in such a way that any classical swine fever virus present is destroyed. (9) In the interests of ensuring compliance with this Decision, where a Member State is subject to a prohibition on the dispatch of fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs from certain parts of its territory, this Decision should lay down certain requirements, in particular as regards certification, for the dispatch of such meat, preparations and products from other areas of the territory of that Member State not subject to that prohibition. (10) Decision 2003/526/EC has been amended several times. Therefore it is appropriate to repeal that Decision and replace it by the present Decision. (11) The Decision should be reviewed on the basis of the evolution of the classical swine fever situation in the Member States and in particular nine months after the date of Accession of Bulgaria. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down certain control measures in relation to classical swine fever in Bulgaria, Germany, France and Slovakia (the Member States concerned). It shall apply without prejudice to the plans for the eradication of classical swine fever and the emergency vaccination plans against that disease approved in accordance with Commission Decisions 2003/135/EC (7), 2004/832/EC (8), 2005/59/EC (9) and 2006/800/EC (10). Article 2 Prohibition on the dispatch of live pigs from the areas listed in the Annex The Member States concerned shall ensure that no live pigs are dispatched from its territory to other Member States unless the pigs come from: (a) areas outside those listed in the Annex; and (b) a holding where no live pigs proceeding from the areas listed in the Annex have been introduced during the 30-day period immediately prior to the date of dispatch. Article 3 Movement and transit of pigs in the Member States concerned 1. The Member States concerned shall ensure that no live pigs are dispatched from holdings located within the areas listed in the Annex to other areas in the territory of the same Member State, except: (a) from holdings where a clinical examination and serological tests for classical swine fever have been carried out with negative results, in accordance with Article 8(1)(b) and (c); (b) pigs to be moved directly to slaughterhouses for the purpose of immediate slaughter. 2. The Member States concerned shall ensure that the transit of pigs through the areas listed in the Annex only takes place via major roads or railways, without any stops by the vehicle transporting the pigs. Article 4 Prohibition on the dispatch of consignments of porcine semen and ova and embryos of swine from the areas listed in the Annex The Member State concerned shall ensure that no consignments of the following are dispatched from its territory to other Member States: (a) porcine semen, unless the semen originates from boars kept at an approved collection centre as referred to in point (a) of Article 3 of Council Directive 90/429/EEC (11) and situated outside the areas listed in the Annex to this Decision; (b) ova and embryos of swine, unless the ova and embryos originate from swine kept in holdings situated outside the areas listed in the Annex. Article 5 Prohibition on the dispatch of certain consignments from areas listed in Part III of the Annex and special health marks The Member States concerned with areas listed in Part III of the Annex shall ensure that: (a) no consignments of fresh meat of pigs from holdings located in the areas listed in Part III of the Annex, and meat preparations and meat products consisting of, or containing meat of those pigs are dispatched from those areas to other Member States; (b) the fresh meat and meat preparations and meat products referred to in point (a) of this Article are marked with a special health mark that cannot be oval and cannot be confused with:  the identification mark for meat preparations and meat products consisting of, or containing meat of pigs, provided for in Annex II, Section I to Regulation (EC) No 853/2004; and  the health mark for fresh pigmeat provided for in Annex I, Section I, Chapter III to Regulation (EC) No 854/2004. Article 6 Health certification requirements for the Member States concerned The Member State concerned shall ensure that the health certificate provided for in: (a) Article 5(1) of Council Directive 64/432/EEC (12) accompanying pigs dispatched from its territory, shall be completed by the following: Animals in accordance with Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States. (b) Article 6(1) of Directive 90/429/EEC accompanying boar semen dispatched from its territory, shall be completed by the following: Semen in accordance with Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States. (c) Article 1 of Commission Decision 95/483/EC (13) accompanying embryos and ova of swine dispatched from its territory, shall be completed by the following: Embryos/ova (14) in accordance with Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States. Article 7 Certification requirements concerning Member States with areas listed in Part III of the Annex The Member State with areas listed in Part III of the Annex to this Decision shall ensure that fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs, to which the prohibition provided for in Article 5 does not apply and that are dispatched to other Member States: (a) are subjected to the veterinary certification in accordance with Article 5(1) of Council Directive 2002/99/EC (15); and (b) are accompanied by the appropriate intra-Community trade health certificate laid down by Article 1 of Commission Regulation (EC) No 599/2004 (16) of which Part II shall be completed by the following: Fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs, in accordance with Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States. Article 8 Requirements concerning holdings and transport vehicles in the areas listed in the Annex The Member State concerned shall ensure that: (a) the provisions laid down in the second and the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC are applied in the pig holdings located within the areas listed in the Annex to this Decision; (b) vehicles which have been used for the transport of pigs proceeding from holdings located within the areas listed in the Annex to this Decision are cleaned and disinfected immediately following each operation and the transporter provides proof of such disinfection. Article 9 Derogations concerning the dispatch of pigs from areas listed in Part I of the Annex 1. By way of derogation from Article 2 and subject to the prior approval of the Member State of destination, the dispatch of pigs coming from holdings located within the areas listed in Part I of the Annex to holdings or slaughterhouses located in other areas listed in that Part of the Annex may be authorised by the Member State of dispatch, provided that such pigs come from a holding where: (a) no live pigs have been introduced during the 30-day period immediately prior to the date of dispatch; (b) a clinical examination for classical swine fever has been carried out by an official veterinarian in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Commission Decision 2002/106/EC (17) and in points 1, 2 and 3 of Part D of Chapter IV of that Annex; and (c) serological tests for classical swine fever have been carried out with negative results on samples collected from the consignment of pigs to be dispatched, during the seven-day period immediately prior to the date of dispatch; the minimum number of pigs to be sampled must be sufficient to allow for the detection of 10 % seroprevalence with 95 % confidence in the consignment of pigs to be dispatched. However, point (c) shall not apply to pigs to be dispatched directly to slaughterhouses for the purpose of immediate slaughter. 2. When dispatching the pigs referred to in paragraph 1 of this Article, the Member States concerned shall ensure that the health certificate referred to in point (a) of Article 6 includes additional information concerning the dates of the clinical examination, sampling and serological testing as provided for in paragraph 1 of this Article, the number of samples tested, the type of test used and the results of the tests. Article 10 Derogations concerning certain consignments from areas listed in Part III of the Annex By way of derogation from Article 5, the Member States concerned with areas listed in Part III of the Annex may authorise the dispatch of fresh meat of pigs, and meat products and preparations consisting of, or containing meat of pigs from holdings located in those areas, to other Member States if the products: (a) have been produced and processed in compliance with Article 4(1) of Council Directive 2002/99/EC; (b) are subjected to the veterinary certification in accordance with Article 5 of Directive 2002/99/EC; and (c) are accompanied by the appropriate intra-Community trade health certificate as laid down by Commission Regulation (EC) No 599/2004 of which Part II shall be completed by the following: Product in accordance with Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States. Article 11 Information requirements of the Member States concerned The Member States concerned shall inform the Commission and the Member States, in the framework of the Standing Committee on the Food Chain and Animal Health, of the results of the sero-surveillance for classical swine fever carried out in the areas listed in the Annex, as provided for in the plans for the eradication of classical swine fever or in emergency vaccination plans against that disease approved by the Commission and referred to in the second paragraph of Article 1. Article 12 Compliance The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 13 Repeal Decision 2003/526/EC is repealed. Article14 Applicability This Decision shall apply only subject to and from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. It shall apply for a period of nine months. Article 15 Addressees This Decision is addressed to the Member States. Done at Brussels, 24 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (3) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession (4) OJ L 183, 22.7.2003, p. 46. Decision as last amended by Decision 2006/327/EC (OJ L 120, 5.5.2006, p. 24). (5) OJ L 139, 30.4.2004, p. 206; corrected version (OJ L 226, 25.6.2004, p. 83). Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (6) OJ L 139, 30.4.2004, p. 55; corrected version (OJ L 226, 25.6.2004, p. 22). Regulation as last amended by Commission Regulation (EC) No 2076/2005. (7) OJ L 53, 28.2.2003, p. 47. (8) OJ L 359, 4.12.2004, p. 62. (9) OJ L 24, 27.1.2005, p. 46. (10) OJ L 325, 24.11.2006, p. 35. (11) OJ L 224, 18.8.1990, p. 62. (12) OJ 121, 29.7.1964, p. 1977/64. (13) OJ L 275, 18.11.1995, p. 30. (14) Delete as appropriate. (15) OJ L 18, 23.1.2003, p. 11. (16) OJ L 94, 31.3.2004, p. 44. (17) OJ L 39, 9.2.2002, p. 71. ANNEX PART I 1. Germany A. Rhineland-Palatinate: 1. In the Eifel part: (a) the Kreis: SÃ ¼dliche WeinstraÃ e; (b) the cities of: Landau and Pirmasens; (c) in the Kreis Germersheim: the municipalities Lingenfeld, Bellheim and Germersheim; (d) in the Kreis SÃ ¼dwestpfalz: the municipalities Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land and Thaleischweiler-FrÃ ¶schen, the localities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach. 2. In the Pfalz part: (a) the Kreise: Ahrweiler and Daun; (b) in the Kreis Bitburg-PrÃ ¼m: the municipality PrÃ ¼m, the localities Burbach, Balesfeld and Neuheilenbach (in the municipality Kyllburg); (c) in the Kreis Cochem-Zell: the municipalities Kaisersesch and Ulmen; (d) in the Kreis Mayen-Koblenz: the municipality Vordereifel, the municipality Mendig in the west of the motorway A 61 and the Bundesstrasse B 262 and the city Mayen in the west of the Bundesstrasse B 262 and in the north of the Bundesstrasse 258. B. North Rhine-Westfalia (a) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden and the localities Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the city Euskirchen), the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (b) in the Kreis Rhein-Sieg: the cities Meckenheim and Rheinbach, the municipality Wachtberg, the localities Witterschlick, Volmershofen, Heidgen (in the municipality Alfter) and the localities Buschhoven, Morenhoven, Miel and Odendorf (in the municipality Swisttal); (c) the city Aachen: south of the motorways A4, A544 and the Bundesstrasse B1; (d) the city Bonn: south of the Bundesstrasse 56 and the motorway A 565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (e) in the Kreis Aachen: the cities Monschau and Stolberg, the municipalities Simmerath and Roetgen; (f) in the Kreis DÃ ¼ren: the cities Heimbach and Nideggen, the municipalities HÃ ¼rtgenwald and Langerwehe. 2. France: The territory of the Department of Bas-Rhin and Moselle located west of the Rhine and the channel Rhine Marne, north of the motorway A 4, east of the river Sarre and south of the border with Germany and the municipalities Holtzheim, Lingolsheim and Eckbolsheim. PART II Slovakia: The territory of the District Veterinary and Food Administrations (DVFA) of TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising Ilava district only), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen, Krupina and Detva districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts) and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡. PART III Bulgaria: The whole territory of Bulgaria.